DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed December 8, 2021 are acknowledged.
Applicant’s submission of the terminal disclaimer filed December 8, 2021 is acknowledged.
Examiner acknowledges amended claims 5-11.
Examiner acknowledges cancelled claims 13 and 15.
Examiner acknowledges newly added claims 18-22.
The rejection of claims 5-7 and 9-11 under 35 U.SC. 112(b) or #5 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The submission of the terminal disclaimer overcomes the rejection of claims 1-5, 8-12, 14 and 16-17 under the grounds of nonstatutory double patenting as being unpatentable over claims 1-6,8 and 10-14 of copending Application 16/772,420.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is rendered indefinite because of the phrase “for example” in line 11 of the claim.  Claim 8 is rendered indefinite because it is unclear if the sheath consists of a thermoplastic polymer composition, wherein the thermoplastic composition comprises at least 60 wt% or at least 80 wt%.  For purposes of examination, Examiner is interpreting the claim to refer to the thermoplastic polymer composition comprising at least 60 wt%.

Allowable Subject Matter
Claims 1-7, 9-12, 14 and 16-22 are allowed.  Applicant claims a process for the production of a tape as recited in claim 1.  Applicant’s submission of the terminal disclaimer overcomes the rejection of claims 1-5, 8-12, 14 and 16-17 under the grounds of nonstatutory double patenting as being unpatentable over claims 1-6,8 and 10-14 of copending Application 16/772,420.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786